Exhibit 10.1


EXECUTION VERSION



AMENDMENT NO. 4
to
SECOND AMENDED AND RESTATED CREDIT AGREEMENT


This AMENDMENT NO. 4 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of December 3, 2012, is entered into by and among:
(i)    Hyster-Yale Materials Handling, Inc., a Delaware corporation, formerly
known as NMHG Holding Co. (“Hyster-Yale”);
(ii)     NACCO Materials Handling Group, Inc., a Delaware corporation (“NMHG”);
(iii)     NACCO Materials Handling Limited (company number 02636775),
incorporated under the laws of England and Wales (the “UK Borrower”);
(iv)     NACCO Materials Handling B.V., a private company with limited liability
incorporated under the laws of the Netherlands having its corporate seat in
Nijmegen (“NACCO BV”);
(v)     N.M.H. International B.V., a private company with limited liability
incorporated under the laws of the Netherlands having its corporate seat in
Nijmegen (“NMH International”);
(vi)     N.M.H. Holding B.V., a private company with limited liability
incorporated under the laws of the Netherlands having its corporate seat in
Nijmegen (“Holding BV” and together with Hyster-Yale, NMHG, the UK Borrower,
NACCO BV and NMH International, the “Borrowers”);
(vii)     the Lenders party hereto; and
(viii)     Citicorp North America, Inc., as administrative agent for the Lenders
and the Issuing Banks (the “Administrative Agent”).
Each capitalized term used herein and not defined herein shall have the meaning
ascribed thereto in the Credit Agreement (as defined below).
PRELIMINARY STATEMENTS
The Borrowers, the Lenders from time to time party thereto, Bank of America,
N.A., as syndication agent, the Overdraft Line Bank, and the Administrative
Agent are parties to the Second Amended and Restated Credit Agreement, dated as
of June 30, 2010 (as amended by Amendment No. 1 thereto, dated as of March 8,
2012, Amendment No. 2 thereto, dated as of June 1, 2012, Amendment No. 3
thereto, dated as of August 31, 2012, and as further amended, restated,
supplemented or otherwise modified prior to the date hereof, the “Existing
Credit Agreement”). The Borrowers have requested that the Lenders and the
Administrative Agent amend the Existing

1

--------------------------------------------------------------------------------



Credit Agreement as hereinafter set forth, and the Lenders and the
Administrative Agent have agreed to amend the Existing Credit Agreement pursuant
to the terms of this Amendment (the Existing Credit Agreement, as so amended, is
referred to herein as the “Amended Credit Agreement).
SECTION 1. Amendments to the Existing Credit Agreement. Effective as of the date
hereof upon the satisfaction of the conditions precedent set forth in Section 2
below:
1.1.    The definition of “Fixed Charge Coverage Ratio” now appearing in Section
1.01 of the Existing Credit Agreement is hereby amended to insert the following
at the end thereof:
“Notwithstanding the foregoing and solely for purposes of this definition, the
calculation of “Restricted Payments” for any period that includes the date of
the December 2012 Dividend (as defined below) shall exclude the December 2012
Dividend.
For purposes of this definition, “December 2012 Dividend” shall mean a one-time
dividend made by Hyster-Yale to its shareholders during the month of December,
2012, in an amount not to exceed the lesser of $2.00 per share and $34,000,000.”
1.2.    Clause (a)(ii) of Section 9.06 of the Existing Credit Agreement is
hereby amended and restated in its entirety as follows:
“(ii)    at any time from and after the repayment in full of all Existing Term
Loans (including by a refinancing of the Existing Term Loans with other
Permitted Term B Loans), Hyster-Yale and NMHG may make any Dividends (including,
for the avoidance of doubt, any redemptions, retirements, sinking funds or
similar payments, purchases or other acquisitions for value, direct or indirect,
of any shares of, or interests in, any class of Capital Stock of Hyster-Yale or
NMHG); provided, that no such Dividend shall be permitted unless each of the
following conditions is satisfied:
(a)     no Default or Event of Default has occurred or is continuing, and, after
giving effect to such Dividend, no Default or Event of Default would occur or be
continuing; and
(b)    either:
(I)    the Lowest Thirty Day Availability is greater than or equal to an amount
equal to thirty percent (30%) of the aggregate Commitments; or
(II)    both:
(A)    the Lowest Thirty Day Availability is greater than or equal to an amount
equal to twenty percent (20%) of the aggregate Commitments; and

2

--------------------------------------------------------------------------------



(B)    after giving effect to the payment of such Dividend, Hyster-Yale and its
Subsidiaries would be in compliance on a pro forma basis with the Minimum Fixed
Charge Coverage Ratio test set forth in Section 10.03 (recomputed for the most
recent fiscal quarter for which financial statements have been delivered
thereunder and tested regardless of whether the Fixed Charge Coverage Ratio
covenant was tested as of the date of such financial statements).”
1.3.    The proviso at the end of clause (ii) of Section 9.15 of the Existing
Credit Agreement is hereby amended and restated in its entirety as follows
“provided that, in the case of a cash prepayment made pursuant to clause (3) or
a prepayment made pursuant to clause (5):
(a) no Default or Event of Default has occurred or is continuing, and after
giving effect to such voluntary prepayment, no Default or Event of Default would
occur or be continuing; and
(b) either:
(I)    the Lowest Thirty Day Availability is greater than or equal to an amount
equal to thirty percent (30%) of the aggregate Commitments; or
(II)     both:
(A)    unless such prepayment is made in connection with a refinancing of all
outstanding Permitted Term B Loans, the Lowest Thirty Day Availability is
greater than or equal to an amount equal to twenty percent (20%) of the
aggregate Commitments; and
(B)    after giving effect to such prepayment, Hyster-Yale and its Subsidiaries
would be in compliance on a pro forma basis with the Minimum Fixed Charge
Coverage Ratio test set forth in Section 10.03 (recomputed for the most recent
fiscal quarter for which financial statements have been delivered thereunder and
tested regardless of whether the Fixed Charge Coverage Ratio covenant was tested
as of the date of such financial statements).”
SECTION 2.    Conditions Precedent. This Amendment shall become effective and be
deemed effective as of the date hereof upon the satisfaction of the following
conditions precedent:

3

--------------------------------------------------------------------------------



2.1.    the Administrative Agent shall have received duly executed counterparts
of (a) this Amendment from each Borrower and the Requisite Lenders and (b) a
Reaffirmation Agreement in the form attached hereto as Exhibit A from each party
thereto;
2.2.    the Borrowers shall have reimbursed the Administrative Agent for all
costs and expenses incurred by it in connection with this Amendment and all
other outstanding fees and expenses incurred prior to the date hereof, in each
case, which are payable under Section 14.02 of the Existing Credit Agreement and
in respect of which one of the Borrowers has received a written invoice for such
amounts; and
2.3.    the Borrower shall have paid to the Administrative Agent for the account
of each Lender that executes and delivers its counterpart hereto (each such
Lender, a “Consenting Lender”), an amendment fee in an amount equal to 0.065% of
the aggregate Commitments of such Consenting Lender as of the date hereof.
SECTION 3.    Covenants, Representations and Warranties of the Borrowers.
3.1.    Upon the effectiveness of this Amendment, each Borrower hereby reaffirms
all covenants, representations and warranties made by it in the Amended Credit
Agreement and agrees that all such covenants, representations and warranties
shall be deemed to have been re-made as of the date hereof (except to the extent
that the representations and warranties speak to a specific date, in which case
such representations and warranties shall be true and correct in all material
respects as of such specific date).
3.2.    Each Borrower hereby represents and warrants, with respect to itself and
each of its Borrower Subsidiaries that:
(a)    Each Loan Document to which such Person is a party (including, without
limitation, this Amendment and the Amended Credit Agreement, as applicable)
constitutes a legal, valid and binding obligation of such Person, enforceable
against such Person in accordance with its terms, except as enforceability
thereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or affecting creditor’s rights generally
and by the effect of general principles of equity; and
(b)    On the date hereof, both before and after giving effect to this
Amendment, (i) no Default or Event of Default exists, (ii) no event has occurred
that would be reasonably likely to have a Material Adverse Effect and (iii) all
representations and warranties of such Person in any Loan Document to which such
Person is a party (including, without limitation, the Amended Credit Agreement,
as applicable) are true and correct in all material respects as though such
representations and warranties were made to each Lender, each Issuing Bank, each
Swing Loan Bank and the Administrative Agent on and as of the date hereof
(except to the extent that such representations and warranties speak to a
specific date, in which case such representations and warranties shall be true
and correct in all material respects as of such specific date).

4

--------------------------------------------------------------------------------



SECTION 4.    Reference to and Effect on the Existing Credit Agreement.
4.1.    Upon the effectiveness of this Amendment, each reference in the Amended
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import shall mean and be a reference to the Existing Credit Agreement,
as amended hereby, and each reference to the Existing Credit Agreement in any
other document, instrument or agreement executed and/or delivered in connection
with the Existing Credit Agreement shall mean and be a reference to the Existing
Credit Agreement as amended hereby.
4.2.    Except as specifically amended above, the Existing Credit Agreement, the
Notes and all other documents, instruments and agreements executed and/or
delivered in connection therewith shall remain in full force and effect and are
hereby ratified and confirmed.
4.3.    The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any party under the
Existing Credit Agreement, the Notes or any other document, instrument or
agreement executed in connection therewith, nor constitute a waiver of any
provision contained therein, except as specifically set forth herein.
SECTION 5.    Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute one and the same instrument. A
facsimile or PDF copy of any signature hereto shall have the same effect as the
original of such signature.
SECTION 6.    Governing Law. THIS AMENDMENT SHALL BE INTERPRETED, AND THE RIGHTS
AND LIABILITIES OF THE PARTIES HERETO DETERMINED, IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.
SECTION 7.    Headings. Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.
SECTION 8.    Amendment of the Existing Agreement. The parties hereto agree that
upon the effectiveness of this Amendment in accordance with Section 2 hereof,
the terms and conditions of the Existing Credit Agreement shall be and hereby
are amended hereby. This Amendment is not intended to and shall not constitute a
novation of the Existing Credit Agreement or the Obligations incurred
thereunder.
The remainder of this page is intentionally blank.

5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers or representatives thereunto duly authorized as of
the date first above written.
HYSTER-YALE MATERIALS HANDLING, INC.


 
By:
/s/ Charles A. Bittenbender
 
 
Name: Charles A. Bittenbender
 
 
Title: Vice President, General Counsel and Secretary



NACCO MATERIALS HANDLING GROUP, INC.
    
                    
 
By:
/s/ Charles A. Bittenbender
 
 
Name: Charles A. Bittenbender
 
 
Title: Vice President, General Counsel and Secretary





NACCO MATERIALS HANDLING LIMITED




 
By:
/s/ Charles A. Bittenbender
 
 
Name: Charles A. Bittenbender
 
 
Title: Director




Signature page to
Amendment No. 4 to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------





NACCO MATERIALS HANDLING B.V.

By: NACCO MATERIALS HANDLING GROUP, LTD.,             its Managing Director


 
By:
/s/ Charles A. Bittenbender
 
 
Name: Charles A. Bittenbender
 
 
Title: Director



N.M.H. INTERNATIONAL B.V.


 
By:
/s/ Kenneth C. Schilling
 
 
Name: Kenneth C. Schilling
 
 
Title:



N.M.H. HOLDING B.V.

By: NACCO MATERIALS HANDLING GROUP, LTD.,             its Managing Director


 
By:
/s/ Charles A. Bittenbender
 
 
Name: Charles A. Bittenbender
 
 
Title: Director




Signature page to
Amendment No. 4 to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



CITICORP NORTH AMERICA, INC., as Administrative Agent and as a Multicurrency
Lender
 
By:
/s/ Matthew Paquin
 
 
Name: Matthew Paquin
 
 
Title: Vice President and Director



CITIBANK, N.A., as a Domestic Lender, as Issuing Bank and as Swing Loan Bank
 
By:
/s/ Matthew Paquin
 
 
Name: Matthew Paquin
 
 
Title: Vice President and Director












Signature page to
Amendment No. 4 to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



BANK OF AMERICA, N.A., as an Issuing Bank, as a Domestic Lender and as a
Multicurrency Lender
 

 
By:
/s/ John W Mundstock
 
 
Name: John W Mundstock
 
 
Title: SVP






Signature page to
Amendment No. 4 to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



WELLS FARGO CAPITAL FINANCE, LLC, as a Domestic Lender


 
By:
/s/ Kevin S. Fong
 
 
Name: Kevin S. Fong
 
 
Title: Vice President



WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Multicurrency Lender


 
By:
/s/ Keith W. Endersen
 
 
Name: Keith W. Endersen
 
 
Title: Senior Vice President






Signature page to
Amendment No. 4 to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



KEYBANK NATIONAL ASSOCIATION, as a Domestic Lender and as a Multicurrency Lender
 
By:
/s/ Nadine M. Eames
 
 
Name: Nadine M. Eames
 
 
Title: Vice President






Signature page to
Amendment No. 4 to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



HSBC BANK USA, NATIONAL ASSOCIATION, as a Domestic Lender and as a Multicurrency
Lender


 
By:
/s/ Mike A Mitchell
 
 
Name: Mike A Mitchell
 
 
Title: Vice President




Signature page to
Amendment No. 4 to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



FIFTH THIRD BANK, as a Domestic Lender and as a Multicurrency Lender


 
By:
/s/ Martin H. McGinty
 
 
Name: Martin H. McGinty
 
 
Title: Vice President



  



Signature page to
Amendment No. 4 to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



Acknowledged and Agreed:


HYSTER OVERSEAS CAPITAL
CORPORATION, LLC


 
By:
/s/ Charles A. Bittenbender
 
 
Name: Charles A. Bittenbender
 
 
Title: Secretary



NMHG OREGON, LLC


 
By:
/s/ Charles A. Bittenbender
 
 
Name: Charles A. Bittenbender
 
 
Title: Assistant Secretary



NACCO MATERIALS HANDLING
GROUP, LTD.
 

 
By:
/s/ Charles A. Bittenbender
 
 
Name: Charles A. Bittenbender
 
 
Title: Director



NACCO MATERIALS HANDLING S.p.A.
 

 
By:
/s/ Charles A. Bittenbender
 
 
Name: Charles A. Bittenbender
 
 
Title: Director



NMHG DISTRIBUTION B.V.
 

 
By:
/s/ Charles A. Bittenbender
 
 
Name: Charles A. Bittenbender
 
 
Title: Director, NACCO Materials Handling Group, Ltd., Managing Director


Signature page to
Amendment No. 4 to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------







NMHG MAURITIUS
 

 
By:
/s/ John Banner
 
 
Name: John Banner
 
 
Title: Director






Signature page to
Amendment No. 4 to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



Exhibit A
Reaffirmation Agreement
[Attached]




--------------------------------------------------------------------------------




REAFFIRMATION AGREEMENT
THIS REAFFIRMATION AGREEMENT (this “Agreement”) is entered into as of December
3, 2012 (the “Amendment No. 4 Effective Date”) by and among the undersigned for
the benefit of Citicorp North America, Inc., a Delaware corporation (“CNAI”), as
Administrative Agent, the Lenders, the Issuing Banks and the other Holders. All
capitalized terms not otherwise defined herein shall have the meanings assigned
to them in the Amended Credit Agreement (as defined below).
WITNESSETH:
WHEREAS, Hyster-Yale Materials Handling, Inc., a Delaware corporation, as
successor to NMHG Holding Co. (“Hyster-Yale”), NACCO Materials Handling Group,
Inc., a Delaware corporation (“NMHG”), NACCO Materials Handling Limited (company
number 02636775), incorporated under the laws of England and Wales (the “UK
Borrower”), NACCO Materials Handling B.V., a private company with limited
liability incorporated under the laws of the Netherlands having its corporate
seat in Nijmegen (the “NACCO BV”), N.M.H. International B.V., a private company
with limited liability incorporated under the laws of the Netherlands having its
corporate seat in Nijmegen (“NMH International”) and N.M.H. Holding B.V. a
private company with limited liability incorporated under the laws of the
Netherlands having its corporate seat in Nijmegen (“Holding BV”, and together
with NMHG Holding, NMHG, the UK Borrower, NACCO BV and NMH International, the
“Borrowers”) are parties to that certain Second Amended and Restated Credit
Agreement dated as of June 30, 2010, among the Borrowers, the financial
institutions from time to time party thereto as “Lenders” (the “Lenders”), the
financial institutions from time to time party thereto as “Issuing Banks” (the
“Issuing Banks”), CNAI, in its capacity as administrative agent for the Lenders
and the Issuing Banks (with its successors and permitted assigns in such
capacity, the “Administrative Agent”), Bank of America, N.A., as syndication
agent, and Citibank International PLC, as overdraft line bank (as amended,
restated, supplemented or otherwise modified, prior to the date hereof, the
“Credit Agreement”);
WHEREAS, on the Amendment No. 4 Effective Date, the Borrowers, the Lenders party
thereto and the Administrative Agent are entering into an Amendment No. 4 to
Second Amended and Restated Credit Agreement (“Amendment No. 4”), whereby the
parties thereto agree to amend the Credit Agreement on the terms set forth
therein (the Credit Agreement, as so amended, the “Amended Credit Agreement”);
WHEREAS, Hyster Overseas Capital Corporation, LLC, a Delaware limited liability
company (“HOCC”) and NMHG Oregon, LLC, an Oregon limited liability company
(“NMHG Oregon”) entered into the Amended and Restated Domestic Borrower
Guaranty, dated June 30, 2010, for the ratable benefit of the Administrative
Agent, the Domestic Lenders and the Issuing Bank (as amended, restated,
supplemented or otherwise modified from time to time, the “Domestic Borrower
Guaranty”);
WHEREAS, Hyster-Yale, NMHG, HOCC and NMHG Oregon entered into the Amended and
Restated Multicurrency Borrower Guaranty, dated June 30, 2010, for the ratable
benefit of the Administrative Agent, the Multicurrency Lenders and the Issuing
Bank (as amended, restated, supplemented or otherwise modified from time to
time, the “Multicurrency Borrower Guaranty”);



--------------------------------------------------------------------------------




WHEREAS, NACCO Materials Handing Group, Ltd., (registered number 1020654), a
company organized under the laws of England and Wales (“NMHG Ltd.”), entered
into the Amended and Restated Foreign Guaranty (England), dated June 30, 2010,
for the ratable benefit of the Administrative Agent, the Multicurrency Lenders
and the Issuing Bank (as amended, restated, supplemented or otherwise modified
from time to time, the “English Guaranty”);
WHEREAS, NACCO Materials Handling, S.p.A., a company organized under the laws of
Italy (“NMH Italy”), entered into the Amended and Restated Foreign Guaranty
(Italy), dated June 30, 2010, for the ratable benefit of the Administrative
Agent, the Multicurrency Lenders and the Issuing Bank (as amended, restated,
supplemented or otherwise modified from time to time, the “Italian Guaranty”);
WHEREAS, Hyster-Yale, NMHG, HOCC, NMHG Oregon, NACCO BV, NMH International,
Holding BV and the UK Borrower entered into the Amended and Restated Foreign
Working Capital Guaranty, dated June 30, 2010, for the benefit of the
“Benefitted Lenders” (as defined therein) (as amended, restated, supplemented or
otherwise modified from time to time, the “Foreign Working Capital Guaranty”);
WHEREAS, NMHG Distribution B.V., a private company with limited liability
organized under the laws of the Netherlands (“NMHG Distribution”), entered into
the Foreign Guaranty (Netherlands), dated August 26, 2010, for the ratable
benefit of the Administrative Agent, the Multicurrency Lenders and the Issuing
Bank (as amended, restated, supplemented or otherwise modified from time to
time, the “Dutch Guaranty”);
WHEREAS, NMHG Mauritius entered into the Foreign Guaranty (Mauritius), dated
August 26, 2010, for the ratable benefit of the Administrative Agent, the
Multicurrency Lenders and the Issuing Bank (as amended, restated, supplemented
or otherwise modified from time to time, the “Mauritius Guaranty”);
WHEREAS, the Borrowers, HOCC, HYMH, NMHG Oregon, NMHG Ltd., NMH Italy, NMHG
Distribution and NMHG Mauritius (collectively, the “Guarantors”) have executed
and delivered certain other guaranty agreements (as amended, restated,
supplemented or otherwise modified from time to time, and together with the
Domestic Borrower Guaranty, the Multicurrency Borrower Guaranty, the English
Guaranty, the Italian Guaranty, the Foreign Working Capital Guaranty, the Dutch
Guaranty and the Mauritius Guaranty, collectively, the “Guaranties” and each,
individually, a “Guaranty”) pursuant to which the payment and performance of
certain Obligations have been fully and unconditionally guaranteed;
WHEREAS, the Borrowers and the other Guarantors have granted security interests
in substantially all of their respective personal property as security for the
Obligations under the Loan Documents to which they are a party pursuant to
certain pledge agreements, security agreements and other agreements (as amended,
restated, supplemented or otherwise modified from time to time, the “Collateral
Documents”); and
WHEREAS, as a condition to entering into the Amendment No. 4, each of the
parties thereto (other than the Borrowers) have required the execution and
delivery of this Agreement;

3





--------------------------------------------------------------------------------




NOW, THEREFORE, the Borrowers and other Guarantors hereby acknowledge and agree
as follows:
1. Each of the Borrowers and Guarantors hereby acknowledges and agrees that the
statements set forth in the foregoing premises are true and correct, each of
which statements are incorporated herein by reference thereto.
2. Each of the Borrowers and the other Guarantors hereby reaffirms all of its
Obligations and liabilities under each of the Amended Credit Agreement, the
Guaranties and the other Loan Documents executed and delivered by it and agrees
that it continues to be liable under such Guaranties and such Loan Documents for
the payment and performance of the Obligations, whether incurred prior to or
after the Amendment No. 4 Effective Date and whether under the Credit Agreement
as amended by the Amendment No. 4 or as in effect prior to the date hereof or
under any other Collateral Documents or Loan Documents executed on or after the
date hereof.
3. Each of the Borrowers and the other Guarantors hereby (a) reaffirms all of
its obligations and liabilities under the Collateral Documents and other
respective instruments and agreements pursuant to which any lien against
property and interests in property thereof have been granted to secure the
Obligations and all other obligations and liabilities incurred by it under the
Loan Documents, and (b) acknowledges and agrees that such agreements, documents
and instruments remain in full force and effect, before and after the Amendment
No. 4 Effective Date, for the benefit of the Administrative Agent, the Lenders,
the Issuing Bank and the other Holders, as applicable, and that the security
granted thereunder shall continue as security for the Obligations, all other
obligations and liabilities of the Borrowers and Guarantors to the
Administrative Agent, the Lenders, the Issuing Bank and the other Holders under
the Loan Documents (including, without limitation, the Guaranties and Collateral
Documents) and other agreements and documents executed and delivered in
connection therewith.
4. This Agreement may be executed in counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument. Delivery of an
executed counterpart of this Agreement by facsimile transmission or PDF shall be
effective as delivery of a manually executed counterpart hereof.
5. THIS AGREEMENT, AND ALL ISSUES RELATING TO THIS AGREEMENT, INCLUDING THE
VALIDITY, ENFORCEABILITY, INTERPRETATION OR CONSTRUCTION OF THIS AGREEMENT OR
ANY PROVISION HEREOF, SHALL BE GOVERNED BY, AND SHALL BE DETERMINED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK; PROVIDED, HOWEVER, THAT
TO THE EXTENT THAT ANY OBLIGATIONS OR LOAN DOCUMENTS REAFFIRMED HEREBY ARE
EXPRESSLY STATED TO BE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE
STATE OF NEW YORK, SUCH REAFFIRMATION SHALL BE DEEMED TO BE GOVERNED BY SUCH
LAW.


[Remainder of Page Intentionally Blank]

4





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the Borrowers and Guarantors has duly executed this
Agreement as of the day and year first above written.
HYSTER-YALE MATERIALS HANDLING, INC.


 
By:
/s/ Charles A. Bittenbender
 
 
Name: Charles A. Bittenbender
 
 
Title: Vice President, General Counsel and Secretary



NACCO MATERIALS HANDLING
GROUP, INC.


 
By:
/s/ Charles A. Bittenbender
 
 
Name: Charles A. Bittenbender
 
 
Title: Vice President, General Counsel and Secretary



NACCO MATERIALS HANDLING LIMITED


 
By:
/s/ Charles A. Bittenbender
 
 
Name: Charles A. Bittenbender
 
 
Title: Director

 
NACCO MATERIALS HANDLING B.V.


 
By:
/s/ Charles A. Bittenbender
 
 
Name: Charles A. Bittenbender
 
 
Title: Director of NACCO Materials Handling Group, Ltd., Managing Director



HYSTER OVERSEAS CAPITAL
CORPORATION, LLC


 
By:
/s/ Charles A. Bittenbender
 
 
Name: Charles A. Bittenbender
 
 
Title: Secretary


SIGNATURE PAGE    NACCO REAFFIRMATION AGREEMENT



--------------------------------------------------------------------------------






NMHG OREGON, LLC




 
By:
/s/ Charles A. Bittenbender
 
 
Name: Charles A. Bittenbender
 
 
Title: Assistant Secretary



NACCO MATERIALS HANDLING
GROUP, LTD.
 

 
By:
/s/ Charles A. Bittenbender
 
 
Name: Charles A. Bittenbender
 
 
Title: Director



N.M.H. HOLDING B.V.




 
By:
/s/ Charles A. Bittenbender
 
 
Name: Charles A. Bittenbender
 
 
Title: Director of NACCO Materials Handling Group, Ltd., Managing Director



NACCO MATERIALS HANDLING S.p.A.
 

 
By:
/s/ Charles A. Bittenbender
 
 
Name: Charles A. Bittenbender
 
 
Title: Director



N.M.H. INTERNATIONAL B.V.
 

 
By:
/s/ Kenneth C. Schilling
 
 
Name: Kenneth C. Schilling
 
 
Title:


SIGNATURE PAGE    NACCO REAFFIRMATION AGREEMENT



--------------------------------------------------------------------------------








NMHG DISTRIBUTION B.V.
 

 
By:
/s/ Charles A. Bittenbender
 
 
Name: Charles A. Bittenbender
 
 
Title: Director of NACCO Materials Handling Group, Ltd., Managing Director







NMHG MAURITIUS
 

 
By:
/s/ John Banner
 
 
Name: John Banner
 
 
Title: Director













ACKNOWLEDGED AND ACCEPTED
AS OF THE DATE FIRST ABOVE WRITTEN:
CITICORP NORTH AMERICA, INC.,
as Administrative Agent




By:
/s/ Matthew Paquin
 
Name: Matthew Paquin
 
Title: Vice President and Director




SIGNATURE PAGE    NACCO REAFFIRMATION AGREEMENT

